Exhibit 10 (b)

TERMS AND CONDITIONS OF

PERFORMANCE SHARE AWARDS ISSUED PURSUANT TO

THE CHURCHILL DOWNS INCORPORATED

2007 OMNIBUS STOCK INCENTIVE PLAN

FOR EMPLOYEES OF TWINSPIRES

1. ESTABLISHMENT OF THE TERMS AND CONDITIONS OF PERFORMANCE SHARE AWARDS ISSUED
PURSUANT TO THE CHURCHILL DOWNS INCORPORATED 2007 OMNIBUS STOCK INCENTIVE PLAN
FOR EMPLOYEES OF TWINSPIRES.

(a) The Compensation Committee of the Board of Directors of Churchill Downs
Incorporated (the “Company”) hereby establishes the following Twinspires
Performance Share Awards Terms and Conditions for employees of Twinspires (the
“Twinspires Performance Share Awards Terms and Conditions”) applicable to
Performance Share Awards granted pursuant to the Company’s 2007 Omnibus Stock
Incentive Plan (the “Plan”). Any capitalized terms not defined herein shall have
the meaning set forth in the Plan. In the event of a conflict between the
provisions of the Plan and the Twinspires Performance Share Awards Terms and
Conditions, the provisions of the Plan shall prevail.

(b) For purposes of Performance Share Awards granted pursuant to the Plan, the
terms listed below shall have the following meanings:

(1) Award Value shall mean the maximum dollar award value a Participant may earn
for any Performance Period.

(2) Cause shall have the meaning set forth in an employment agreement or other
agreement, including, but not limited to a severance agreement, between
Participant and the Company or a Subsidiary that contains a definition of
“Cause.” If no such agreement exists, “Cause” shall mean the occurrence of any
one of the following acts by Participant:

(i) Participant shall have been convicted of, or shall have pleaded guilty or
nolo contendere to, any felony or any crime involving dishonesty or moral
turpitude;

(ii) Participant shall have breached his or her Performance Share Award
Agreement or any employment, non-competition or non-solicitation covenant or
agreement with the Company or a Subsidiary, whether in an employment agreement
or otherwise;

(iii) Participant shall have failed (x) to substantially comply with the rules
or policies of general application of the Company or a Subsidiary, or (y) to
devote substantial time and energy to the business and affairs of the Company or
a Subsidiary (other than due to death or Disability);



--------------------------------------------------------------------------------

(iv) Participant shall have engaged in any fraud, embezzlement, theft or other
dishonesty against the Company or a Subsidiary;

(v) Participant’s continued failure to substantially perform Participant’s
duties;

(vi) Participant’s repeated acts of insubordination, or failure to execute
Company or Subsidiary plans and/or strategies; or

(vii) Participant engages in any act that is intended or may reasonably be
expected to harm the reputation, business, prospects or operations of the
Company or a Subsidiary;

(3) Change in Control shall mean the first to occur of the following events:

(i) the acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either the then-outstanding voting
securities of the Company (the “Outstanding Company Common Stock”) or the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (w) any acquisition directly from the Company, (x) any acquisition by
the Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (x), (y) and (z) of
subsection (iii) of this definition;

(ii) individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;



--------------------------------------------------------------------------------

(iii) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, immediately following such Corporate Transaction, (x) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of Common Stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (y) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then Outstanding Company Common Stock resulting from such
Corporate Transaction or the Outstanding Company Voting Securities resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to the Corporate Transaction, and (z) at least a majority of the
members of the Board of the Company resulting from the Corporate Transaction
were members of the Incumbent Board at the time of the execution of the initial
plan or action of the Board providing for such Corporate Transaction;

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) the disposition by the Company of all or substantially all of the assets of
the Twinspires.com business unit.

(4) Disability shall mean the inability of Participant to perform his normal
duties as a result of any physical or mental injury or ailment for (i) any
consecutive ninety (90)-day period, or (ii) any one hundred eighty (180) days
(whether or not consecutive) during any three hundred sixty-five (365) calendar
day period.

(5) EBITDA shall mean the Twinspires.com business (which includes the BRIS Data
business) net income from continuing operations plus interest expense plus taxes
plus depreciation and amortization (after giving effect to accruals for the cost
of the Performance Share Awards).



--------------------------------------------------------------------------------

(6) Effective Date shall mean the date the Committee approves the Twinspires
Performance Share Awards Terms and Conditions.

(7) Open Performance Period shall mean a Performance Period that has not been
closed and for which the Twinspires Performance Goals have not been achieved.

(8) Participant shall mean an eligible Employee that has been granted an Award
Value pursuant to the Twinspires Performance Share Awards Terms and Conditions.

(9) Performance Period shall mean each of the 2008-2011 calendar years,
inclusive.

(10) Performance Share Award shall mean a grant of Performance Shares following
Committee certification of the Company’s Performance Goals pursuant to the
Twinspires Performance Share Awards Terms and Conditions.

(11) Performance Share Award Agreement shall mean a written agreement between
the Company and a Participant with respect to any earned Performance Shares.

(12) Retirement shall (i) have the meaning assigned to it in Company’s tax
qualified retirement plan, or (ii) mean the attainment of such other retirement
age as the Committee may designate from time to time.

(13) Termination Date shall mean the date set forth in Section 12(a).

(14) Twinspires Performance Goals shall have the meaning set forth in
Section 5(a).



--------------------------------------------------------------------------------

2. ADMINISTRATION OF THE TWINSPIRES PERFORMANCE SHARE AWARDS TERMS AND
CONDITIONS.

The Twinspires Performance Share Awards Terms and Conditions shall be
administered by the Committee. The Committee shall have the sole authority, in
its absolute discretion, to adopt, amend and rescind any and all rules and
regulations as, in its opinion, may be advisable in the administration,
construction and interpretation of the Twinspires Performance Share Awards Terms
and Conditions, its rules and regulations, and the instruments evidencing awards
granted under these terms and conditions, and to make all other determinations
deemed necessary or advisable for the administration of these terms and
conditions. All decisions, determinations and interpretations of the Committee
shall be binding on all Participants.

3. ELIGIBILITY.

The Committee shall determine the Employees that will be eligible for grant of
Performance Share Awards under the Twinspires Performance Share Awards Terms and
Conditions, as well as his or her Award Value for each of the Performance
Periods.

4. AVAILABILITY OF PERFORMANCE SHARE AWARDS.

Pursuant to the terms of the Plan, up to 300,000 Performance Share Awards may be
granted under the Twinspires Performance Share Awards Terms and Conditions to
any Participant in any calendar year. Performance Shares that are forfeited
shall again be available for grant under the Plan and the Twinspires Performance
Share Awards Terms and Conditions.

5. PERFORMANCE MEASURES.

One hundred percent (100%) of each Performance Share Award shall be based upon
Twinspires’ achievement of minimum EBITDA performance goal for a particular
Performance Period. The minimum EBITDA goal for each Performance Period is as
follows (each, the “Twinspires Performance Goals”):

 

  •  

2008 – 13.5 million

 

  •  

2009 – 21.5 million

 

  •  

2010 – 30.0 million

 

  •  

2011 – 40.0 million

The determination of whether such Twinspires Performance Goals have been
achieved shall be made by the Company’s outside auditors.

6. GRANT OF PERFORMANCE SHARE AWARDS.

(a) The Committee shall certify the results of the Twinspires Performance Goals
in the first quarter of each calendar year for the years 2009 through 2012,



--------------------------------------------------------------------------------

inclusive, following the Company’s completion of its year end financial reports,
as audited. Except as otherwise provided in the Twinspires Performance Share
Awards Terms and Conditions, following such certification, each Participant
shall be granted a Performance Share Award in respect of applicable Performance
Periods; provided that no Performance Share Award may be granted in respect of a
future Performance Period.

(b) The value of the Performance Share Award shall be based upon Participant’s
applicable Award Value and the Committee’s certification of the Twinspires
Performance Goals. Except as otherwise provided, the number of shares subject to
the Performance Share Award shall be determined based on dollar value of the
Performance Share Award for the particular year divided by the closing price of
the Company’s common stock on the last business day of the calendar year
immediately preceding the date of grant. Except as otherwise set forth herein,
the Performance Share Award shall vest and be payable in accordance with
Section 7 below.

(c) Once a Performance Share Award has been granted for a particular Performance
Period, such Performance Period shall be closed. In the event Twinspires does
not achieve the Twinspires Performance Goals for the scheduled Performance
Period, such Performance Period shall be closed. No future Performance Share
Award may be granted in respect of any closed Performance Period. Only one
Performance Share Award grant may be awarded in respect of any Performance
Period.

7. VESTING AND PAYMENT OF PERFORMANCE SHARE AWARDS.

(a) Subject to Participant’s continued employment with the Company or a
Subsidiary, Performance Share Awards shall vest over a period of twelve
(12) months in equal quarterly installments on the last day of each quarter, at
which time such awards shall be payable as soon as administratively practicable.
The first vesting date shall begin on March 31 of the year of grant.

(b) At or before each vesting date, the Committee shall determine, in its sole
discretion, whether the Performance Share Award shall be settled in cash, Shares
or a combination of both.

8. DIVIDEND EQUIVALENTS.

Participants shall be entitled to accrue dividend equivalents with respect to
the Performance Shares that are subject to the unvested portion of any
Performance Share Award, which dividend equivalents shall be payable as soon as
administratively practicable following the vesting of the Performance Share
Award related to such dividend equivalent amounts, but in no event later than
March 15th of the year following the year of vesting.



--------------------------------------------------------------------------------

9. EXTRAORDINARY EVENTS.

If the Committee determines that one or more extraordinary events has occurred
during a Performance Period that alter the basis upon which the performance
measures set forth in Section 5 are to be calculated, the Committee may adjust
these performance measures as may be necessary to exclude the effect of these
events. Events warranting such action may include, but are not limited to, major
acquisitions or divestitures, significant changes in accounting practices,
significant capital expenditures or a recapitalization of the Company.
Notwithstanding the foregoing, the Committee shall not have the discretion to
increase the Award Value payable that would otherwise be due upon certification
of the Twinspires Performance Goals.

10. TERMINATION OF EMPLOYMENT.

(a) Except as set forth in Sections 10(b) below, termination of a Participant’s
employment with the Company or a Subsidiary prior to full vesting of the
Performance Share Award for any reason (whether voluntary or involuntary) shall
result in forfeiture (i) of any then unvested Performance Share Awards and any
accrued but unpaid dividend equivalents thereon and (ii) of all opportunity to
receive a Performance Share Award for any Open Performance Period.

(b) Termination of a Participant’s employment by reason of Participant’s death,
Disability, or Retirement or by the Company or a Subsidiary without Cause shall
result in (i) full acceleration of vesting of any then unvested Performance
Share Awards and, subject to Section 13(a), payout as soon as administratively
practicable in a lump sum of such accelerated Performance Shares and accrued
dividend equivalents thereon to the Participant (or the Participant’s
beneficiary or estate in the event of death) and (ii) forfeiture of all
opportunity to receive a Performance Share Award for any Open Performance
Period.

11. CHANGE IN CONTROL.

(a) In the event of a Change in Control, the following shall apply:

(1) Full acceleration of vesting and, subject to Sections 13(a) and (b), payout
as soon as administratively practicable in a lump sum of such accelerated
Performance Shares and accrued dividend equivalents thereon to the Participant;

(2) Automatic grant of a Performance Share Award equal to fifty percent (50%) of
any of Participant’s unearned Award Values (without regard to the Twinspires
Performance Goal) for any Open Performance Periods. Such Performance Share Award
shall be fully vested and, subject to Sections 10(b) and 13(a), shall be payable
in accordance with the original payout schedule attributable to the underlying
Open Performance Periods. The number of Shares subject to such Performance Share
Award shall be determined based on the closing price of the Company’s Common
Stock on the last business day immediately prior to the Change in Control; and



--------------------------------------------------------------------------------

(3) Immediate termination and forfeiture of the remaining (50%) of any of
Participant’s unearned Award Values for any Open Performance Period.

(4) Example:

(i) Facts: Participant was granted an Award Value of $100,000 for 2008, $125,000
for 2009, $150,000 for 2010, and $200,000 for 2011. Twinspires achieved the 2008
Twinspires Performance Goals, but did not achieve the 2009 Twinspires
Performance Goals. In 2010, the Company was acquired in a transaction that
constituted a Change in Control. The closing price of the Company’s Common Stock
on the day prior to the termination of the Twinspires Performance Share Awards
Terms and Conditions was $100.00 per share.

(ii) Awards: There would be no effect on the Performance Share Award granted in
respect of the 2008 Performance Period, which would have vested in full.
Participant would not be entitled to a grant of a Performance Share Award in
respect of the 2009 Performance Period as the Twinspires Performance Goals were
not met in such year. In connection with the Change in Control, each Participant
would be granted two separate Performance Share Awards.

 

  •  

The Performance Share Award in respect of the 2010 Performance Period would have
a dollar value of $75,000 (50% x $150,000) and would cover 750 shares ($75,000 ÷
100.00 per share), if applicable. This Performance Share Award would be fully
vested at the time of grant but would be payable in quarterly installments over
a period of twelve months beginning March 31, 2011, regardless of Participant’s
continued employment with the Company or a Subsidiary.

 

  •  

The Performance Share Award in respect of the 2011 Performance Period would have
a dollar value of $100,000 (50% x $200,000) and would cover 1,000 shares
($100,000 ÷ 100.00 per share), if applicable. This Performance Share Award would
be fully vested at the time of grant but would be payable in quarterly
installments over a period of twelve months beginning March 31, 2012, regardless
of Participant’s continued employment with the Company or a Subsidiary.

(iii) If Participant were terminated pursuant to any of the conditions set forth
in Section 10(b), subject to Section 13(a), Participant would be entitled to a
payout as soon as administratively practicable in a lump sum of any unpaid
amounts.

12. EXPIRATION OF THE TWINSPIRES PERFORMANCE SHARE AWARDS TERMS AND CONDITIONS;
TERMINATION OF THE TWINSPIRES PERFORMANCE SHARE AWARDS TERMS AND CONDITIONS.

(a) The Twinspires Performance Share Awards Terms and Conditions shall
automatically terminate on the date the Committee determines the grants of
Performance Share Awards, if any, in respect of 2011 Performance Period (the



--------------------------------------------------------------------------------

“Termination Date”). Any Open Performance Periods as of such date shall be
immediately terminated and Participant shall not be entitled to any Performance
Share Award for any remaining Open Performance Period.

(b) Subject to Section 409A and except as set forth in Section 11(b), in the
event the Twinspires Performance Share Awards Terms and Conditions are
terminated prior to the Termination Date, the following shall apply:

(1) Subject to Section 10(b), any unvested Performance Share Awards and accrued
dividend equivalents thereon shall continue to vest in accordance with its
existing vesting schedule; and

(2) Participant shall be automatically granted a Performance Share Award,
effective immediately prior to the termination of the Twinspires Performance
Share Awards Terms and Conditions, equal to fifty percent (50%) of any of
Participant’s unearned Award Values (without regard to the Twinspires
Performance Goals) for any Open Performance Period. The number of shares subject
to such Performance Share Award shall be determined based on the closing price
of the Company’s Common Stock on the last business day immediately prior to the
termination of the Twinspires Performance Share Awards Terms and Conditions.
Subject to Section 10(b), such Performance Share Award shall vest in accordance
with the vesting schedule attributable to the underlying Open Performance Period
of each such Performance Share Award, with the first vesting date beginning on
the last day of the calendar quarter in which such Performance Share Award was
granted.

(3) The remaining (50%) of any of Participant’s unearned Award Values shall
terminate in full and Participant shall not be entitled to any Performance Share
Award in respect of such unearned Award Values.

(4) Example:

(i) Facts: Participant was granted an Award Value of $100,000 for 2008, $125,000
for 2009, $150,000 for 2010, and $200,000 for 2011. Twinspires achieved the 2008
Twinspires Performance Goals, but did not achieve the 2009 Twinspires
Performance Goals. In 2010, the Company terminated the Twinspires Performance
Share Awards Terms and Conditions. The closing price of the Company’s Common
Stock on the day prior to the termination of the Twinspires Performance Share
Awards Terms and Conditions was $100.00 per share.

(ii) Awards: There would be no effect on the Performance Share Award granted in
respect of the 2008 Performance Period, which would have vested in full.
Participant would not be entitled to a grant of a Performance Share Award in
respect of the 2009 Performance Period as the Twinspires Performance Goals were
not met in such year. Participant would be granted two separate Performance
Share Awards.

 

  •  

The Performance Share Award in respect of the 2010 Performance Period would have
a dollar value of $75,000 (50% x $150,000) and would cover 750 shares ($75,000 ÷
100.00 per share), if applicable. Subject to Section 10(b), this Performance
Share Award would vest in quarterly installments over a period of twelve months.



--------------------------------------------------------------------------------

  •  

The Performance Share Award in respect of the 2011 Performance Period would have
a dollar value of $100,000 (50% x $200,000) and would cover 1,000 shares
($100,000 ÷ 100.00 per share), if applicable. Subject to Section 10(b), this
Performance Share Award would vest in quarterly installments over a period of
twelve months.

13. SECTION 409A.

(a) If any amount to be paid to a Participant pursuant to the Twinspires
Performance Share Awards Terms and Conditions is subject to Section 409A of the
Code and the rules and regulations issued thereunder (“Section 409A”), and if
the Participant is a “specified employee” (as defined under Section 409A) as of
the termination date, then with regard to any payment or the provision of any
benefit that is specified as subject to this paragraph, such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six (6)-month period measured from the date of the Participant’s “separation
from service” (as such term is defined under Section 409A), and (ii) the date of
the Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this paragraph (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Participant in a lump
sum, and any remaining payments and benefits due under the Twinspires
Performance Share Awards Terms and Conditions shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(b) In the event of the occurrence of a Change in Control that does not also
constitute a 409A Change in Control (as defined below), any payment or benefit
that would become payable or distributable on an accelerated basis in connection
with such Change in Control shall not be so accelerated and shall be paid out in
accordance with its originally scheduled payout date.

For purposes of the foregoing, a “409A Change in Control” shall be deemed to
occur if any of the following conditions are determined to have been met,
provided such determination is in accordance with Treasury Regulation
§1.409A-3(i)(5):

(i) Any one person, or more than one person acting as a group (as determined
under Treasury Regulation §1.409A-3(i)(5)(v)(B)), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50 percent of the total fair market value or total voting power of the
stock of the Company.

(ii) Any one person, or more than one person acting as a group (as determined
under Treasury Regulation §1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company possessing 30 percent
or more of the total voting power of the stock of the Company.



--------------------------------------------------------------------------------

(iii) A majority of members of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the date of the appointment or election.

(iv) Any one person, or more than one person acting as a group (as determined
under Treasury Regulation §1.409A-3(i)(5)(v)(B)), acquires (or has acquired
during the 12- month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.

(c) It is intended that the Twinspires Performance Share Awards Terms and
Conditions shall comply with the provisions of Section 409A so as not to subject
any Participant to the payment of additional taxes and interest under
Section 409A. In furtherance of this intent, this Twinspires Performance Share
Awards Terms and Conditions shall be interpreted, operated, and administered in
a manner consistent with these intentions, and to the extent that any
regulations or other guidance issued under Section 409A would result in any
Participant being subject to payment of additional income taxes or interest
under Section 409A, the Company agrees to amend the Twinspires Performance Share
Awards Terms and Conditions or any Performance Share Award Agreement as may be
necessary in order to avoid the application of such taxes or interest under
Section 409A.

14. UNFUNDED STATUS OF THE PERFORMANCE SHARE AWARDS TERMS AND CONDITIONS.

The Twinspires Performance Share Awards Terms and Conditions is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company.